Ellett, J.,
delivered tbe opinion of tbe court.
Tbe questions in this case are :
1. "Whether a cause can be set down for hearing before a pro eonfesso has been taken against the defendant, he having failed to appear.
2. "Whether a final decree can be passed on a bill to foreclose a mortgage, without a reference to the clerk, or a master, to compute and report the amount due.
"We think that both these questions are settled in the negative by articles 39 and 48 of the Chancery Court act, Rev. Code, 547, which articles are only in affirmance of the long established practice of chancery courts. These rules being now defined by statute, are uniform all over the State, and cannot be departed from or disregarded.
Eor these reasons the decree will be reversed, and the cause remanded.